Citation Nr: 0613230	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  94-42 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to mustard gas or Lewisite exposure.

2.  Entitlement to service connection for a stomach disorder 
due to mustard gas or Lewisite exposure.

3.  Entitlement to service connection for hypertension due to 
mustard gas or Lewisite exposure.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Jr., 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The United States Court of Appeals for Veterans Claims 
(Court) vacated 2 prior Board decisions and remanded the case 
for further development.  


FINDING OF FACT

The veteran was not exposed to nitrogen or sulfur mustard or 
Lewisite during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung disorder due 
to mustard gas or Lewisite exposure are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
316 (2005).

2.  The criteria for service connection for stomach disorder 
due to mustard gas or Lewisite exposure are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.316 (2005). 

3.  The criteria for service connection for hypertension due 
to mustard gas or Lewisite exposure are not met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 C.F.R. § 3.316 concerning a presumption 
of service connection for certain diseases based on chronic 
effects of exposure to mustard gas or Lewisite, went into 
effect in August 1994.  Before this, the veteran's previous 
claim for service connection for hypertension had last been 
denied, by the Board, in October 1977.  The veteran had not 
claimed at the time that hypertension was due to mustard gas 
or Lewisite exposure.

When a new basis of entitlement has been established by a 
change in law, new and material evidence is not required 
because the claim is a new claim, rather than a reopened one.  
Boggs v. West, 11 Vet. App. 334, 342 (1998).  For this 
reason, it is not necessary for the veteran to submit new and 
material evidence concerning his claim that his hypertension 
results from exposure to mustard gas in order for there to be 
de novo review.  It is a new claim.  Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993), aff'd 17 F.3d 368 (Fed.Cir 1994).  
The other claims are new as well.  

VA presumes service-connection for bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary disease if there has 
been full-body exposure to mustard gas or Lewisite in service 
and the disorder subsequently develops.  38 C.F.R. § 3.316 
(2005).  Each of these listed disorders has been reported and 
the veteran would be entitled to presumptive service 
connection for these lung disorders if full body mustard gas 
or Lewisite exposure were shown.  None of the other claimed 
disorders are contained on the list of diseases which are 
accorded presumptive service connection given in-service full 
body mustard gas or Lewisite exposure, so presumptive service 
connection for them based on full body mustard gas or 
Lewisite exposure is not possible.  Nonetheless, the Board 
may also consider whether there is evidence to support the 
conclusion that the claimed disabilities were due to any type 
of in-service mustard gas or Lewisite exposure (full body or 
otherwise).  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  

However, the preponderance of the evidence indicates that the 
veteran did not have any mustard gas or Lewisite exposure in 
service.  Accordingly, a grant of service connection for any 
of the claimed disabilities, whether it be under 
38 C.F.R. § 3.316 or 38 C.F.R. § 3.303, is not warranted.  

There are no service records supporting a conclusion that the 
veteran was exposed to full body mustard gas or Lewisite in 
service.  The service department kept records, showing who 
participated in full body exposure, and it has been 
determined, ultimately, by the service department (after some 
confusion between the veteran and another veteran with the 
same last name) that the veteran is not on the list of the 
participants.  He reported that he was a participant in 
mustard gas exposure tests in 1945 at Paine Field in Everett, 
Washington or within about a 2 hour drive from there.  His 
recollections, however, are many years after service and 
other evidence is a more probative indication that he was not 
exposed to mustard gas or Lewisite in service.  

The Army's Soldier and Biological Chemical Command indicated 
in April 2002 that there was no real mustard gas testing 
within Paine Field's vicinity during the veteran's period of 
service.  There was simulated mustard gas spray against 
personnel in interceptor maneuvers practice.  Instead of 
actual mustard gas, lime-water was used in the 2 missions, 
which were held on one day on each of 5 different bases on 
the Washington and Oregon Coast in the latter part of October 
1945.  The Army's Soldier and Biological Chemical Command had 
no information of army personnel participating in Navy tests, 
and it reported that the majority of Navy personnel used in 
the actual mustard gas exposure tests were from the Great 
Lakes Naval Training installation and that their 
participation took place in Chicago, Illinois, not in or 
anywhere near Washington state.

Also, the Department of Defense indicated in October 2004 
that many veterans erroneously believe they participated in 
mustard gas training when what they actually did was 
participate in routine chemical warfare defense training.  An 
example of such training described by the service department 
was a teargas chamber which is like what the veteran 
describes in February 2000.  Moreover, information supplied 
by the Army's Soldier and Biological Chemical Command 
indicates that teargas and chlorine gas chamber exercises 
were conducted on many individuals on a yearly basis as a 
test of proficiency and readiness.  

After extensive searching, the Board concludes that the 
veteran was not exposed to nitrogen or sulfur mustard or 
Lewisite during his active military service, although he 
recalls being subject to some sort of chemical test that he 
sincerely believes was mustard gas.  The Board acknowledges 
that information regarding such testing has been difficult to 
obtain.  Ultimately, it has been determined that there is no 
information to show that the veteran was a subject of such 
testing; moreover, the information that has been provided 
suggests that it is unlikely that the testing that the 
veteran recalls was, in fact, mustard gas testing.  

Dr. V. indicated in April 2002 that the veteran has asthma 
and asthmatic bronchitis related to his inhalation of mustard 
gas during service.  An opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  As the Board has concluded that 
the veteran was not exposed to mustard gas in service, any 
medical opinion based on the premise that the veteran was 
exposed to mustard gas in service has no probative value and 
cannot provide a basis upon which to grant service 
connection.  

For each claim, the tenet that a layperson is incapable of 
rendering a medical diagnosis or indicating the etiology of 
medical disability holds true.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In March 2002, October 
2002, and May 2003 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
November 2003 supplemental statement of the case.  Prior 
Board decisions in June 1998 and June 2000 were instructive 
as well even though ultimately the claims were denied under 
standards imposed prior to the changes to 38 U.S.C. Chapter 
51 effective November 2000.  The Board acknowledges that the 
required notice was sent to the veteran after the December 
1992 decisions that are the basis for this appeal.  In this 
case, however, the unfavorable RO decisions that are the 
basis of this appeal were already decided - and appealed -- 
by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the RO's last supplemental statement of the 
case.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims is harmless, as service connection 
has been denied.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service medical records, VA medical 
records, private medical records, a VA examination, and lay 
statements were obtained.  Extensive attempts were made to 
obtain some evidence to support the veteran's recollections 
concerning his reported exposure to mustard gas in service, 
but the information obtained did not support a conclusion 
that he was, in fact, exposed to mustard gas.  There are no 
additional pertinent records that have not been obtained, or 
for which attempts to obtain have not been made.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeals at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for a lung disorder due to 
mustard gas or Lewisite exposure is denied.

Entitlement to service connection for a stomach disorder due 
to mustard gas or Lewisite exposure is denied.

Entitlement to service connection for hypertension due to 
mustard gas or Lewisite exposure is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


